Citation Nr: 1417128	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-18 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss from August 23, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  






INTRODUCTION

The Veteran served on active duty from July 1946 to December 1947, and from August 1948 to May 1949.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  That decision effectuated the Board's October 2009 grant of service connection for a hearing loss disability and assigned an initial staged ratings of: 0 percent, effective June 17, 2005; 10 percent from March 20, 2007 to May 20, 2007; and 0 percent from May 20, 2007.  The Veteran appealed that decision as to the effective date for the award of service connection for bilateral hearing loss and the initial evaluations assigned.  He perfected his appeal for entitlement to an increased initial ratings for his service-connected bilateral hearing loss disability.

In March 2010, the RO granted an earlier effective date of August 23, 1999, for the award of service connection for bilateral hearing loss and assigned a noncompensable (0 percent) evaluation from August 23, 1999 to March 20, 2007, and continued the previously assigned evaluations.

In October 2010, the Veteran withdrew his request for a personal hearing at the RO.  See 38 C.F.R. § 20.704(e) (2013).

In October 2011, the RO granted an increased 10 percent disability rating for bilateral hearing loss, effective August 23, 2011.  As that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013, the Board denied the Veteran's claim for increased initial ratings for bilateral hearing loss in excess of those previously assigned for periods dating prior to August 23, 2011.  The Board remanded the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss from August 23, 2011, for additional development.  The Veteran did not appeal the Board's denial of increased initial ratings for bilateral hearing loss for periods prior to August 23, 2011, that portion of the claim is no longer before the Board for consideration.  The issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss from August 23, 2011, has since been returned to the Board for further appellate consideration.   

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Unfortunately, the Board again finds that additional development is necessary prior to adjudicating the Veteran's claim for an initial rating in excess of 10 percent for service-connected bilateral hearing loss from August 23, 2011.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As of the date of this remand and since August 23, 2011, the only VA/QTC audiological examinations for evaluation of the Veteran's bilateral hearing loss disability that are associated with the electronic claims file for review are an August 23, 2011 VA examination and a February 27, 2013 VA QTC examination which was performed in associated with the Veteran's non-appeal claims of service connection for vertigo and an increased rating for a perforated right eardrum.  In correspondence received from the Veteran in April 2014, however, he indicated that he underwent a VA QTC examination for evaluation of his bilateral hearing loss disability on December 27, 2013.  He recalled the exact date of the examination as it reportedly took place the day after Christmas.  He also stated that he had undergone three other "hearing" VA QTC examinations.  In that regard, since August 23, 2011, numerous VA/QTC ear disease, ear conditions, and audiology examinations have been requested pertaining both to the Veteran's service-connected bilateral hearing loss disability and his non-appeal claims for service connection for vertigo and an increased rating for perforation of the right eardrum.  As the Veteran has indicated that "hearing" was discussed during the December 27, 2013 and additional QTC examinations alluded to in his correspondence received in April 2014, a remand is necessary to obtain copies of all VA/QTC audiology, ear conditions and ear disease examination reports dating since August 23, 2011.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain any relevant ongoing VA audiology treatment records from the Philadelphia VAMC dating since September 2013.  All records requests and responses received should be documented in the claims file.

2. Conduct all necessary development to ensure that reports of all VA/QTC audiology, ear conditions, and ear disease examinations dating since August 23, 2011 have been obtained and associated with the claims file, to specifically include any VA QTC examination dated December 27, 2013, and any VA/QTC examinations that discuss "hearing" as alluded to by the Veteran in his correspondence received in April 2013.  

All records requests and responses received should be documented in the claims file.  If it is determined that VA/QTC examination(s) alluded to by the Veteran cannot be obtained for any reason, that fact must be documented in the claims file and the Veteran and his representative should be notified and allowed a reasonable time for response.  

3. After the development requested and any additional development deemed necessary has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


